Case 1:19-cv-05998-WHP Document 41 Filed 12/11/19 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Swe Se ee ee ee ee ee ee ene cens X
SECURITIES AND EXCHANGE COMMISSION,
Plaintiff,
“Ve 19 Civ. 5998 (WHP)
JASON SUGARMAN, :
Defendant. :
ss Sn ts et Sram Se Senate eens ee ated i Sete Sees BE x

STIPULATION AND ORDER GOVERNING PRESERVATION OF
DOCUMENTS AND CONDUCT OF ANTICIPATED DISCOVERY

WHEREAS, on August 13, 2019, the Court entered an Order staying discovery in this
action pending entry of judgments in the parallel criminal action, United States v. Jason Galanis,
16 Cr. 371 (RA) (S.D.N.Y.), or the charges against Defendants Archer and Morton are dismissed
(Doc. 25 at 2) (the “Stay Order’);

WHEREAS, notwithstanding the stay of discovery, the Stay Order permits the Plaintiff,
Securities and Exchange Commission (“Commission”), to seek to preserve documents in the
possession of third parties (Doc. 25 at 2);

WHEREAS, Camden Capital Partners and Camden Real Estate Opportunity Fund I
(collectively the “Camden Entities”) are non-party entities that may maintain documents that the
Commission contends are relevant to this action;

WHEREAS, the Commission and the Camden Entities have an interest in ensuring that
all anticipated discovery concerning the Camden Entities will be conducted in an efficient and
economical manner that is proportional to the needs of the case and reasonably limited to avoid

imposing undue burden or expense on the Camden Entities.
Case 1:19-cv-05998-WHP Document 41 _ Filed 12/11/19 Page 2 of 5

NOW, THEREFORE, the Camden Entities and the Commission, through its attorneys,

hereby stipulate and agree:

1. During such time as the Stay Order is in effect, the Camden Entities will act in
good faith to preserve all documents! in its possession that contain the search terms (the
“Preservation Terms”), attached hereto in Exhibit A.

2. The parties agree that the Camden Entities’ maintenance of documents containing
the Preservation Terms is not an agreement that such documents are relevant or would be within
the scope of a reasonable Rule 45 subpoena in this matter. Rather, the parties expressly agree to
reserve all rights concerning the appropriate scope of any subpoena issued by the Commission.

3. Following the end of the Stay Order, the Commission will act in good faith and,
in accordance with the applicable rules of civil procedure, will request from the Camden Entities
only those documents that are relevant and proportional to the needs of the case. Likewise, the
Commission will take reasonable steps to avoid imposing undue burden or expense on the
Camden Entities.

4. Should there come a time during the period when the Stay Order is in effect when
the Camden Entities wish to relieve themselves of the obligation to maintain Documents under
this Stipulation and Order, it shall provide Commission counsel three weeks’ notice of its

intention to seek such relief and the grounds therefore prior to petitioning the Court for such

relief.

 

' For the avoidance of doubt, the term “document” as used in this stipulation includes all
electronically stored information with respect to any document, as that term is used in Fed. R. Civ.
P. 37(e), and the obligation to preserve documents means an obligation to preserve documents in
the original format(s) in which they are created, managed, and stored in the ordinary course of
business.
Case 1:19-cv-05998-WHP Document 41 Filed 12/11/19 Page 3 o0f5

5. Heidi Planck Wayne is entering into this stipulation as the Managing Member of
Camden Capital Partners, LLC, and with the knowledge and consent of all other individual(s) or

entity(ies) that have authority to make decisions on behalf of Camden Capital Partners, LLC.

Dated: New York, New York
Nevember —, 2019

Qanpr J, 2019
CAMDEN RE ee are PANY FOND 1 LLC

a,
ei Tanck Wa
959 Will pe Suite 801

Beverly Hills, California 90212

 

CAMDEN CAPITAL PAR

 
 
 

By:

 

 

Heidi Pl lad? Wayas >
9595-Willshire Blvd Suite 801
“Beverly Hills, California 90212

SECURITIES AND EXCHANGE COMMISSION

By: ty aA D ? yh oe
TejallD. Shah
200 Vesey Street, Suite 400
New York, New York 10281
212-336-0121

Attorneys for Plaintiff

SO ORDERED:

 

UNITED STATES DISTRICT JUDGE
Case 1:19-cv-05998-WHP_ Document 41 _ Filed 12/11/19

Exhibit A

1920 Bel Air LLC
adminisiration@bbfund-admin.com
Appleby

Atlantic Asset Management LLC
Ballybunion Caplain UK Focus Growth
Ballybunion Caplain UK Focus Growth Fund
BAM Holdings, LLC

Bermuda International Insurance Services Limited (“BIISL”)
BFG Socially Responsible Investing Ltd.
Blatt & Dauman

BOE Capital LLC

Bon Aire LLC

Bonwick Capital Partners LLC

Brian Quinn

Bump Networks

Burnham Asset Management Corporation
Burnham Financial Group

Burnham Securities Inc.

Calvert Capital Partners G.P.

Catalyst

Century Investments

Century Investments LP

CKR Law LLP

Code Rebel Corporation

Colaris Ventures

COR Capital, Inc.

COR Capital, LLC

COR Clearing

Cor Financial Holdings (HK)

COR Financial Holdings (HK), Ltd.

COR Fund Advisors, LLC

COR International

COR Securities Holdings Inc.

Dan White Trust Account

Daniel D. White

David Ezekiel

Dilworth Paxson LLP

Edward Czuker

EGS LLC

Fondinvest Capital

P

Boe tle

 

 
Case 1:19-cv-05998-WHP Document 41 Filed 12/11/19 Page 5of5

Forces Vives

Fulton & Meyer

Fulton & Meyer LLC

George Baker

Gerova

GMT Duncan LLC

Haynes Investments, LLC

Hughes Capital Management LLC
Insurance Company of the Americas (“ICA”)
Inversiones Balesia

Isaac Capital Group

Ken Hobbs

Kyle Wool

Luxury Asset Lending

M. Bloom Development Corp.

Mark Waddington

Olshan Frome Wolosky LLP

Palazzo de Cielo Trust

Private Equity Management Ltd.
Prospect Global Resources Inc.
Rosemary & Rue LLC

Rosemont Capital Management LLC
Rosemont Seneca Bohai LLC
Rosemont Seneca Partners

RSB LLC

Samuel Buxton

Seymour Capital

Sovereign Nations Development Corp.
Steve Horowitz

The Clifford Wolff Law Firm
Thorsdale Fiduciary & Guaranty Co. Ltd.
Threat Deterrence Capital

Thunder Vailey Engineering

Valor Group, Ltd.

Valorlife Lebensversicherungs AG

VL Assurance (Bermuda) Ltd.
Wakpamni Lake Community Corp.
Wealth Assurance Holdings Ltd.
Wealth Assurance Holdings Ltd. (NV)
Wealth Assurance Private Client Corp.
Wealth-Assurance AG
